        Case 4:08-cv-04373-JSW Document 456 Filed 03/25/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


 CAROLYN JEWEL, et al.,                            Case No.4:08-cv-04373-JSW
                 Plaintiffs,

         v.

 NATIONAL SECURITY AGENCY, et al.,
                 Defendants.



                         NOTICE REGARDING VIDEO RECORDING

       A request has been made to video record the March 29, 2019 Motion for Summary

Judgment in this case pursuant to General Order 65, Cameras in the Courtroom Pilot Project.



(X)    All parties have consented to the video recording of the proceeding; unless otherwise

       ordered by the presiding judge, the proceeding will be video recorded as part of the Pilot

       Project. See cand.uscourts.gov/cameras for more information.

       Defendants have reserved the right to request, within 10 days following the hearing, that
       a classification review be completed of the video recording prior to any public release to

       be sure that there were no inadvertent disclosures of classified information during the

       hearing

( )    At least one party has opposed the request to video record and/or the Court has denied the

       request; the proceeding will not be video recorded.



Dated: 3/25/2019                                    Susan Y. Soong, Clerk of Court



                                                    Signature of Clerk or Deputy Clerk
